Citation Nr: 0510135	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  01-06 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1999.  
The veteran was awarded two Purple Heart medals and a Combat 
Infantryman Badge, Master Parachutist Badge and Senior 
Parachutist Badge.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which, in pertinent part, denied 
entitlement to service connection for headaches and cysts of 
the left armpit.

In March and November 2002, the Board ordered further 
development of the case, via the Board's Evidence Development 
Unit (EDU).  In August 2003, the Board issued a remand after 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) (2002) 
in Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

In October 2004, the RO granted the claim of entitlement to 
service connection for cysts of the left armpit, and rated it 
as noncompensably disabling, effective July 1, 1999.  The 
issue in controversy regarding this matter has been resolved 
and no additional action is warranted.  In October 2004, the 
RO confirmed and continued the denial of service connection 
for headaches.  This matter has been returned for appellate 
review.

In February 2003, the veteran submitted an informal claim 
seeking to reopen the issues of service connection for 
hypertension, sleep apnea, sinusitis, residuals of a left eye 
injury, a left hip condition, left shoulder condition, a 
bilateral ankle condition, and residuals of tuberculosis.  
The RO denied service connection for all of the 
aforementioned disorders, except for service connection for a 
right ankle disorder, in the June 2000 and May 2001 rating 
decisions.  The veteran also submitted an informal claim, 
seeking compensable ratings for residuals of a shell fragment 
wound of the left thigh muscle, dermatophytosis of the feet 
and bilateral hearing loss, and ratings in excess of 10 
percent rating for a low back disorder and post traumatic 
stress disorder.  The matters are referred to the RO for the 
appropriate action.




FINDINGS OF FACT

1.  The veteran's awards include a Master Parachutist Badge 
and a Senior Parachutist Badge.

2.  The veteran's headaches are related to active service.  


CONCLUSION OF LAW

The veteran's headaches are related to active military 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(d) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service, during a period of 
war.  38 U.S.C.A. § 1110.  Service connection may also be 
granted for a chronic disease, including other organic 
disease of the nervous system, if manifest to a degree of 10 
percent or more within one year from the date of separation 
from such service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (2004).  The regulations state that 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.

In any case where a veteran was engaged in combat with the 
enemy during a period of war, VA shall accept as sufficient 
proof of service-connection of any disease or injury alleged 
to have been incurred in or aggravated by said service such 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and, to that 
end, shall resolve every reasonable doubt in favor of the 
veteran.  Service-connection of such injury or disease may be 
rebutted by clear and convincing evidence to the contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

To establish service connection, there must be competent 
evidence of current disability (a medical diagnosis), of 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence), and of a nexus between the in-
service injury or disease and the current disability (medical 
evidence.)  Caluza v. Brown, 7 Vet. App. 498 (1995).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Factual Background and Analysis

The veteran avers that his headaches are related to a 1985 
parachute accident.  He recalls that while stationed in Fort 
Bragg, North Carolina, he incurred a head injury when he hit 
the ground, and since that time, he has had headaches.

At the outset, the Board acknowledges that the record 
establishes that the veteran engaged in combat with the 
enemy, but the veteran does not assert that his head injury 
occurred during any combat encounter.  Despite the foregoing, 
the requirements for entitlement to service connection for 
headaches have been met.  In this case, although the 
veteran's service medical records do not show that he 
incurred a head injury during a parachute jump in 1985, his 
DD-214 shows that he was awarded a Master Parachutist Badge 
and a Senior Parachutist Badge.  On his June 1999 Report of 
Medical History, the veteran checked that he had had a head 
injury and had a past or current medical history of frequent 
or severe headaches.  Additionally, in the June 1999 
supplemental statement, he wrote that his headaches were due 
to the 1985 parachute injury.  Further, a diagnosis of 
chronic headaches secondary to head injury was documented on 
the veteran's June 1999 Report of Medical Examination.  In 
addition, on VA general examination and sinus examination in 
March 2000, the veteran complained of experiencing headaches 
and attributed his headaches to an in-service parachuting 
injury.  On general examination, the diagnosis was 
posttraumatic headaches.  

In this case, the objective evidence of record substantiates 
the veteran's appellate contentions.  The March 2000 VA 
examination report shows a current diagnosis of posttraumatic 
headaches and the service administrative and medical records 
establish that the veteran was a parachutist and that he 
incurred a chronic headaches disability secondary to a head 
injury.  There is no evidence to the contrary.  Accordingly, 
the Board finds that the evidence supports the veteran's 
claim of entitlement to service connection for headaches, and 
that there is no evidence of record to refute such.  The 
veteran's appeal is granted.

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA eliminated the well-grounded claim requirement, 
expanded the duty of VA to notify the claimant and the 
representative of the information and evidence necessary to 
substantiate a claim, and enhanced its duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004)).  

VA has fulfilled its duty to notify and to assist the veteran 
in the development of his claim.  The veteran and his 
representative have been notified of the information and 
medical or lay evidence needed to substantiate his claim.  By 
rating decisions dated in June 2000 and May 2001, Statement 
of the Case dated in July 2001, Supplemental Statement of the 
Case dated in October 2004, and VA letter dated in March 2001 
and February 2004, VA apprised the veteran and his 
representative of the law applicable in adjudicating the 
appeal, the reasons and bases for the VA decision, and the 
information and evidence needed to substantiate the claim.  
In the March 2001 letter, VA told the veteran that to 
substantiate his claim, he needed to demonstrate that he had 
sustained an injury in military service or a disease that 
began in or was made worse during military service; a current 
physical or mental disability; and a relationship between his 
current disability and injury, disease, or event in service.  
VA told the veteran that he should provide medical 
information and/or evidence about his doctor's records, 
medical diagnoses, and medical opinions.  VA also told the 
veteran that it would assist him with obtaining medical 
records, employment records, or records from other Federal 
agencies.  VA has fulfilled its duty to inform the veteran of 
the information and evidence needed to substantiate his 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

VA has fulfilled its duty to assist the veteran.  VA has made 
reasonable efforts to obtain relevant records adequately 
identified by the veteran, and such evidence has been 
obtained and associated with the claims folder.  The evidence 
includes service administrative and medical records 
associated with active duty and reports of VA examinations 
dated in April and March 2000.  The veteran was furnished 
medical release of information forms and told to inform VA of 
any additional dates and places of treatment, as well as any 
other pertinent information or evidence in the veteran's 
control.  VA has met its duty to assist the veteran in the 
development of this appeal.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159(d) (2004).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  There is no prejudice to the 
veteran by the Board's consideration of this matter.  Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993).




ORDER

Entitlement to service connection for headaches is granted, 
subject to the regulations pertinent to the disbursement of 
monetary funds.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


